   Case 17-10022-SMT   Doc 117    Filed 05/22/19 Entered 05/22/19 13:43:02   Desc Main
                                 Document Page 1 of 5

The document below is hereby signed.

Signed: May 21, 2019




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge


                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                 )
                                          )
    LULSEGED GUADIE,                      )     Case No. 17-00054
                                          )     (Chapter 7)
                    Debtor.               )
    ____________________________          )
                                          )
    SANTORINI CAPITAL, LLC,               )
                                          )
                       Plaintiff,         )
                                          )
                  v.                      )     Adversary Proceeding No.
                                          )     17-10022
    LULSEGED GUADIE, et al.,              )     Not for publication in
                                          )     West’s Bankruptcy Reporter.
                       Defendants.        )

                        MEMORANDUM DECISION AND ORDER
              RE DISMISSING COUNTS V AND VI AS TO ALL DEFENDANTS

         The court previously dismissed as to both Capital Bank,

    N.A., and the debtor Counts V and VI of the plaintiff’s amended

    complaint, and ordered the plaintiff to show cause why the claims

    in those counts ought not be dismissed as to the remaining

    defendants against whom those claims were pursued, 608 Girard

    Street, LLC; Guadie Developments, LLC; Abay Guadie; and Michael

    Guadie.    The plaintiff argues that the claims against these
Case 17-10022-SMT   Doc 117    Filed 05/22/19 Entered 05/22/19 13:43:02   Desc Main
                              Document Page 2 of 5


 defendants are based on pre-petition conduct.             However, that does

 not suffice to establish subject matter jurisdiction under 28

 U.S.C. § 1334(b).     The claims do not arise under the Bankruptcy

 Code and do not arise in the bankruptcy case.             Nor are they

 “related to” the bankruptcy case.          As explained in the Memorandum

 Decision and Order re Debtor’s Motion to Dismiss Counts I, IV, V

 and VI and to Strike Jury Demand (Dkt. No. 97 dated June 6, 2018,

 and entered June 7, 2018) at 23-24:

      A matter is “related to a case under title 11” if “the
      outcome of that proceeding could conceivably have any
      effect on the estate being administered in bankruptcy.”
      Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3d Cir. 1984)
      (emphasis in original), overruled on other grounds,
      Nuveen Mun. Trust ex rel. Nuveen High Yield Mun. Bond
      Fund v. WithumSmith Brown, P.C., 692 F.3d 283, 294 (3d
      Cir. 2012). “The Supreme Court [has] endorsed Pacor's
      conceivability standard with the caveats that ‘related
      to’ jurisdiction ‘cannot be limitless,’ and that the
      critical component of the Pacor test is that ‘bankruptcy
      courts have no jurisdiction over proceedings that have no
      effect on the estate of the debtor.’” Nuveen Mun. Trust
      ex rel. Nuveen High Yield Mun. Bond Fund v. WithumSmith
      Brown, P.C., 692 F.3d 283, 294 (3d Cir. 2012) (quoting
      Celotex Corp. v. Edwards, 514 U.S. 300, 308 & n.6
      (1995)). “An action thus generally is ‘related to’ a
      bankruptcy proceeding ‘if the outcome could alter the
      debtor’s rights, liabilities, options, or freedom of
      action (either positively or negatively) and which in any
      way impacts upon the handling and administration of the
      bankrupt estate.’” Id. (quoting Pacor, 743 F.2d at 994).

 The plaintiff has failed to demonstrate that the claims against

 the remaining defendants will have any impact upon the handling

 and administration of the bankruptcy estate.

      In any event, on March 13, 2017, the trustee in the debtor’s

 bankruptcy case filed a Chapter 7 Trustee's Report of No

                                        2
Case 17-10022-SMT    Doc 117    Filed 05/22/19 Entered 05/22/19 13:43:02    Desc Main
                               Document Page 3 of 5


 Distribution.       In pertinent part, Fed. R. Bankr. P. 5009(a)

 provides:

      if in a chapter 7 . . . case the trustee has filed a
      final report and final account and has certified that the
      estate has been fully administered, and if within 30 days
      no objection has been filed by the United States trustee
      or a party in interest, there shall be a presumption that
      the estate has been fully administered.

 Here, the Chapter 7 Trustee's Report of No Distribution triggered

 Rule 5009(a), and the estate was presumed to be fully

 administered as of April 13, 2017, when no party filed an

 objection to the Report of No Distribution by April 12, 2017 (30

 days after filing of the Report of No Distribution ).                The

 plaintiff has made no showing that there is an ongoing

 administration of the estate that could somehow be impacted by

 its claims in Counts V and VI against the remaining defendants.

 Plainly those claims will have no impact on the administration of

 the estate when that administration has come to an end.

      Moreover, based on the Rule 5009(a) presumption, the estate

 has been “fully administered” within the meaning of 11 U.S.C.

 § 350(a)(1) (such that the case is ready to be closed insofar as

 estate administration is concerned).            Moreover, 11 U.S.C.

 § 704(a)(1) commands that the trustee “collect and reduce to

 money the property of the estate . . . and close such estate as

 expeditiously as is compatible with the best interests of parties

 in interest.”      The court will therefore close the case to allow

 the trustee to collect his statutory fee and to allow the debtor

                                         3
Case 17-10022-SMT   Doc 117    Filed 05/22/19 Entered 05/22/19 13:43:02    Desc Main
                              Document Page 4 of 5


 to have scheduled estate assets revest in him pursuant to 11

 U.S.C. § 554(c).     Then, as allowed by 11 U.S.C. § 350(b), the

 court will immediately reopen the case to continue hearing this

 adversary proceeding and any pending proceedings in the main

 bankruptcy case (such as the lien avoidance proceeding the debtor

 pursued and the appeal from the disposition of that proceeding).

 See In re Carvalho, 578 B.R. 1, 8 (Bankr. D.D.C. 2017).                  The

 belated closing of the case and revesting of scheduled property

 of the estate in the debtor will make all the more clear that

 there is no administration of an estate ongoing that could be

 affected by the plaintiff’s claims in Counts V and VI against the

 remaining defendants.

      Based on the foregoing, it is

      ORDERED that the claims asserted in Counts V and VI of the

 plaintiff’s amended complaint (Dkt. No. 7) are dismissed as to

 608 Girard Street, LLC; Guadie Developments, LLC; Abay Guadie;

 and Michael Guadie for lack of subject matter jurisdiction, and

 the claims asserted in Counts V and VI stand dismissed as to all

 defendants.   It is further

      ORDERED that the claims asserted in the amended complaint

 stand dismissed as to all defendants except for the claims in

 Counts II and III of the amended complaint seeking to deny the

 debtor a discharge.     It is further




                                        4
Case 17-10022-SMT                                                                                     Doc 117    Filed 05/22/19 Entered 05/22/19 13:43:02   Desc Main
                                                                                                                Document Page 5 of 5


                               ORDERED that this order and prior orders dismissing claims

 are not made final appealable orders under Fed. R. Civ. P. 54(b)

 (although a party may file a motion for entry of an order under

 Rule 54(b) making this order and prior orders dismissing claims

 final for purposes of appeal).

                                                                                                                                    [Signed and dated above.]

 Copies to: All counsel of record.




 R:\Common\TeelSM\Judge Temp Docs\Santorini Capital, LLC v. Guadie - Dismiss Counts V and VI_v3.wpd
                                                                                                                          5
